DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the amounts of...O" in line 18.  There is insufficient antecedent basis for this limitation in the claim as no amount of O has previously been specified.
Regarding dependent claims 2-5 and 8-26, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-5 and 8-21, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,228,932.
Regarding claims 1 and 20, US '932 discloses a Fe-Cr-Al alloy in claims 1-6 comprising Cr: 10 to 28 wt%, Al: 1 to 10 wt%, and B: 0.0003 to 0.010 wt%, and: La: 0.01 to 0.20 wt% and Zr: 0.01 to 1.0 wt%, while substantially within the scope of the equation 0.1<[wt. % of Zr]/[wt. % of La]<20 and wherein impurities are limited as follows: C: 0.05 wt% or less, N: 0.02 wt% or less, Si: 0.50 wt% or less, Mn: 1.0 wt% or less, Ti: less than 0.05 wt%, and the balance consisting of Fe and incidental impurities, wherein 0.05 wt% or less of Ca and/or 0.05 wt% or less of Mg is present, further comprising one or more elements selected from the group consisting of: (I) one or more elements selected from lanthanides except for La, namely, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb and Lu: a total sum of 0.20 wt% or less, (II) Y: 0.50 wt% or less, or (III) Hf: 0.30 wt% or less, further including one or more elements selected from the group consisting of Nb, V and Ta are contained by a total sum of 1.0 wt% or less; claims 5 and 6 disclose the use of this alloy being used as a substrate in a catalytic converter or for a high temperature substrate upon which an Al or Al-alloy layer is placed.
As set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Element
Instantly Claimed
US '932 (wt. %)
Overlap
C
0.01-0.1
≤0.05
0.01-0.05
N
0.001-0.1
≤0.02
0.001-0.02
O
Limit by relation
Impurity
Impurity
B
≤0.01
0.0003-0.010
0.0003-0.01
Cr
9.0-11.5
10-28
10-11.5
Al
2.5-8.0
1-10
2.5-8.0
Si
<0.5
≤0.5
<0.5
Mn
<0.4
≤1.0
<0.4
Sc+Ce+La
<0.2
0.01-0.20 La only
0.01-0.20 La only
Mo+W
<4.0
None
0
Ti
0.02-1.3
≤0.05
0.02-0.05
Y
0-1.2
≤0.5
0-0.5
Zr
0-2.4
0.01-1.0
0.01-1.0
Nb
0-2.4
≤1.0
≤1.0
V
<1.8
≤1.0
≤1.0
Hf+Ta+Th
<6.5
≤1.5
≤1.5
Fe
Balance
Balance
Balance


Regarding the composition based equations in the instant claims, the instantly claimed equations fully depends on the composition of the alloy.  It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D.357, 553 O.G.177; 57 USPQ 117, Taklatwalla v.Marburg 620 O.G.685, 1949 C.D.77, and In re Pilling, 403 O.G.513, 44 F(2) 878, 1931 C.D.75.  In the instant case, as the ferritic alloy of US '932 is capable of falling within the boundaries of the instantly claimed composition formulas, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected any portion of the disclosed ranges of each element of the ferritic alloy of US '932 including those which fall within the boundaries of the instantly claimed composition based formulas because US '932 discloses the same utility throughout the disclosed ranges.
	US '932 is silent as to the presence of dispersoids of one or more of ZrC, NbC, Nb2C HfC, VC, ThC, TaC, or combinations thereof, such as dispersoids in the form of a cluster 2C, HfC, VC, ThC, TaC, or combinations thereof.  
However, per MPEP 2112.01(I): "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  'When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.'  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)."  
US '932 can be selected by one of ordinary skill in the art such that it possesses a composition that lies within the compositional ranges of instant claim 1, thereby possessing a substantially identical composition to that instantly claimed.  Thus, a prima facie case of obviousness against the instant has been established unless applicant can provide sufficient evidence that these dispersoids are not necessarily present in alloys formed in the claimed compositional ranges.
Regarding claim 2, this selected alloy may have La, but it comprises substantially no La and Ce or La, Ce, and Sc.
Regarding claim 3, the ranges of US '932 continue to overlap with the claimed range of 9.0-11.0 wt% Cr.

Regarding claim 8, the ranges of US '932 continue to overlap with the claimed range of 0.03-0.04 wt% C.
Regarding claims 9 and 10, the ranges of US '932 continue to overlap with the claimed ranges of 0-1.0 wt% and 0.01-1.2 wt% Y, respectively.
Regarding claims 11 and 12, the ranges of US '932 continue to overlap with the claimed ranges of 0.04-4.6 wt% and 0.04-1.7 wt% Zr+Nb, respectively.
Regarding claims 13 and 14, the ranges of US '932 continue to overlap with the claimed ranges of 0.04-3.1 wt% and 0.04-1.7 wt% Ti+Nb, respectively.
Regarding claim 15, the ranges of US '932 continue to overlap with the claimed range of 0.04-3.1 wt% Ti+Zr.
Regarding claims 16 and 17, the ranges of US '932 continue to overlap with the claimed ranges of 3.0-7.0 wt% and 4.0-6.0 wt% Al, respectively.
Regarding claim 18, the ranges of US '932 continue to overlap with the claimed range of 0.3-1.4 wt% Zr.
Regarding claim 19, the ranges of US '932 continue to overlap with the claimed range of 0.08-1.4 wt% Nb.
Regarding claim 20, the ranges of US '932 continue to overlap with the claimed ranges of 0.1-0.9 wt% Zr and 0.08-1.4 wt% Nb.
Regarding claims 24 and 26, US '932 discloses that their alloy is used in catalytic converters (a composite tube) for automobiles (col. 12, lines 50-55).  US '932 suggests that the .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,228,932 as applied to claim 24 above, and further in view of WO 02/20197.
While US '932 discloses an alloy capable of meeting instant claim 1 and the temperature range of the method of claim 24, US '932 does not explicitly disclose forming an object of the selected composition wherein the object is selected from the group consisting of a boiler and a furnace of a heat or energy generating plant.  
However, WO '197 teaches that a similar alloy (claim 1) can be used as an electric heating element in a diffusion furnace (abstract).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to use the selected alloy of US '932 in the production of an electric heating element of a furnace as taught by WO '197.

Claims 6-7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,228,932 as applied to claim 1 above, and further in view of US 4,414,023.
US '932 is silent as to the amount of O in its alloy, but does indicate that it possesses incidental impurities (claim 1).  However, US '023 indicates that for a similar alloy the impurity level of O is less than 0.02 wt% (col. 3, lines 25-30).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to limit the amount of O in US '932 to impurity levels, such as 0.01 wt%, as taught by US '023.


Element
Instantly Claimed
US '932+US '032
Overlap
C
0.01-0.1
≤0.05
0.01-0.05
N
0.001-0.05
≤0.02
0.001-0.02
O
0.001-0.1
≤0.02
0.001-0.02
B
≤0.01
0.0003-0.010
0.0003-0.01
Cr
9.0-11.0
10-28
10-11
Al
4.0-6.0
1-10
4-6
Si
<0.5
≤0.5
<0.5
Mn
<0.4
≤1.0
<0.4
Sc+Ce+La
≤0.2
0.01-0.20 La only
0.01-0.20 La only
Mo+W
≤4.0
None
0
Ti
0.02-1.3
≤0.05
0.02-0.05
Y
0-1.2
≤0.5
≤0.5
Zr
0.3-1.4
0.01-1.0
0.3-1.0
Nb
0.08-1.4
≤1.0
0.08-1.0
V
<1.8
≤1.0
≤1.0
Hf+Ta+Th
<6.5
≤1.5
≤1.5
Fe
Balance
Balance
Balance
Zr+Nb
0.08-2.8
≤2.0
0.08-2.0
Ti+Nb
0.12-1.7
≤1.05
0.12-1.05
Ti+Zr
≤2.0
≤1.05
≤1.05


Claims 1-5, 8-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,296,953.
Regarding claims 1 and 20, US '953 discloses an Fe-Cr alloy in claims 1 and 8 with a ferritic microstructure (i.e., a ferritic alloy) comprising a chemical composition that substantially overlaps with the instantly claimed chemical composition (see comparative table below).
As set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Element
Instantly Claimed
US '953 (wt. %)
Overlap
C
0.01-0.1
<0.3
0.01-0.1
N
0.001-0.1
<0.3
0.001-0.1
O
Limit by relation
Impurity
Impurity
B
≤0.01
None
0
Cr
9.0-11.5
5-30
9.0-11.5
Al
2.5-8.0
3-20
3-8
Si
<0.5
<5
<0.5
Mn
<0.4
<5
<0.4
Sc+Ce+La
<0.2
<1.0
<0.2
Mo+W
<4.0
<5
<4.0
Ti
0.02-1.3
0-1.0
0.02-1.0
Y
0-1.2
<1.0
<1.0
Zr
0-2.4
0-1.0
0-1.0
Nb
0-2.4
0-1.0
0-1.0
V
<1.8
0-1.0
0-1.0
Hf+Ta+Th
<6.5
<1.0
<1.0
Fe
Balance
Balance
Balance


Regarding the composition based equations in the instant claims, the instantly claimed equations fully depends on the composition of the alloy.  It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D.357, 553 O.G.177; 57 USPQ 117, Taklatwalla v.Marburg 620 O.G.685, 1949 C.D.77, and In re Pilling, 403 O.G.513, 44 F(2) 878, 1931 C.D.75.  In the instant case, as the ferritic alloy of US '932 is capable of falling within the boundaries of the instantly claimed composition formulas, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected any portion of the disclosed ranges of each element of the ferritic alloy of US '932 including those which fall within the boundaries of the instantly claimed composition based formulas because US '932 discloses the same utility throughout the disclosed ranges.
	US '953 is silent as to the presence of dispersoids of one or more of ZrC, NbC, Nb2C HfC, VC, ThC, TaC, or combinations thereof, such as dispersoids in the form of a cluster 2C, HfC, VC, ThC, TaC, or combinations thereof.  
However, per MPEP 2112.01(I): "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  'When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.'  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)."  
US '932 can be selected by one of ordinary skill in the art such that it possesses a composition that lies within the compositional ranges of instant claim 1, thereby possessing a substantially identical composition to that instantly claimed.  Thus, a prima facie case of obviousness against the instant has been established unless applicant can provide sufficient evidence that these dispersoids are not necessarily present in alloys formed in the claimed compositional ranges.
Regarding claim 2, the alloy of US '953 may have La, but it may be selected to comprise substantially no La and Ce or La, Ce, and Sc.
Regarding claim 3, the ranges of US '953 continue to overlap with the claimed range of 9.0-11.0 wt% Cr.

Regarding claim 8, the ranges of US '953 continue to overlap with the claimed range of 0.03-0.04 wt% C.
Regarding claims 9 and 10, the ranges of US '953 continue to overlap with the claimed ranges of 0-1.0 wt% and 0.01-1.2 wt% Y, respectively.
Regarding claims 11 and 12, the ranges of US '953 continue to overlap with the claimed ranges of 0.04-4.6 wt% and 0.04-1.7 wt% Zr+Nb, respectively.
Regarding claims 13 and 14, the ranges of US '953 continue to overlap with the claimed ranges of 0.04-3.1 wt% and 0.04-1.7 wt% Ti+Nb, respectively.
Regarding claim 15, the ranges of US '953 continue to overlap with the claimed range of 0.04-3.1 wt% Ti+Zr.
Regarding claims 16 and 17, the ranges of US '953 continue to overlap with the claimed ranges of 3.0-7.0 wt% and 4.0-6.0 wt% Al, respectively.
Regarding claim 18, the ranges of US '953 continue to overlap with the claimed range of 0.3-1.4 wt% Zr.
Regarding claim 19, the ranges of US '953 continue to overlap with the claimed range of 0.08-1.4 wt% Nb.
Regarding claim 20, the ranges of US '953 continue to overlap with the claimed ranges of 0.1-0.9 wt% Zr and 0.08-1.4 wt% Nb.
Regarding claim 22, the ranges of US '953 continue to overlap with the claimed range of 0.07-0.09 wt% Ti.

Regarding claims 24 and 26, US '953 discloses that their alloy is used as coating for a compound (i.e., composite) tube exposed to temperatures of above or below 550°C (col. 3, lines 20-48), thus the made objects are exposed to a temperature range of 300-800°C in operation.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,296,953 as applied to claim 24 above, and further in view of WO 02/20197.
While US '953 discloses an alloy capable of meeting instant claim 1 and the temperature range of the method of claim 24, US '953 does not explicitly disclose forming an object of the selected composition wherein the object is selected from the group consisting of a boiler and a furnace of a heat or energy generating plant.  
However, WO '197 teaches that a similar alloy (claim 1) can be used as an electric heating element in a diffusion furnace (abstract).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to use the selected alloy of US '953 in the production of an electric heating element of a furnace as taught by WO '197.

Claims 6-7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,296,953 as applied to claim 1 above, and further in view of US 4,414,023.
US '953 is silent as to the amount of O in its alloy, but does indicate that it possesses incidental impurities (claim 1).  However, US '023 indicates that for a similar alloy the impurity level of O is less than 0.02 wt% (col. 3, lines 25-30).  Therefore, it would have been obvious for 

	Regarding claim 27, the ranges of the composition of the obvious combination of US '932 in view of US '023 continue to overlap with the instantly claimed compositional ranges; see the comparative table below.
Element
Instantly Claimed
US '953+US '032
Overlap
C
0.01-0.1
<0.3
0.01-0.1
N
0.001-0.05
<0.3
0.001-0.05
O
0.001-0.1
≤0.02
0.001-0.02
B
≤0.01
None
0
Cr
9.0-11.0
5-30
9.0-11.0
Al
4.0-6.0
3-20
4.0-6.0
Si
<0.5
<5
<0.5
Mn
<0.4
<5
<0.4
Sc+Ce+La
≤0.2
<1.0
<0.2
Mo+W
≤4.0
<5
<4.0
Ti
0.02-1.3
0-1.0
0.02-1.0
Y
0-1.2
<1.0
<1.0
Zr
0.3-1.4
0-1.0
0.3-1.0
Nb
0.08-1.4
0-1.0
0.08-1.0
V
<1.8
0-1.0
0-1.0
Hf+Ta+Th
<6.5
<1.0
<1.0
Fe
Balance
Balance
Balance
Zr+Nb
0.08-2.8
0-2.0
0.08-2.0
Ti+Nb
0.12-1.7
0-2.0
0.12-1.7
Ti+Zr
≤2.0
0-2.0
≤2.0



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738